


116 S120 IS: Protecting Domestic Violence and Stalking Victims Act of 2019
U.S. Senate
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 120
IN THE SENATE OF THE UNITED STATES

January 15, 2019
Ms. Klobuchar (for herself, Ms. Hirono, Mrs. Feinstein, Ms. Harris, Mr. Casey, Mr. Blumenthal, Mr. Durbin, Mr. Wyden, Mr. Reed, Mr. Whitehouse, Mrs. Gillibrand, Mr. Van Hollen, Mr. Markey, Mr. Udall, Mr. Murphy, Mr. Tester, Mr. Merkley, Mr. Coons, Ms. Smith, Mr. Carper, Ms. Warren, Mr. Booker, Ms. Stabenow, Mr. Jones, Mr. Bennet, Mr. Peters, Mrs. Shaheen, Mr. Brown, Mr. Sanders, Mr. Menendez, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To protect victims of stalking from gun violence.
 
 
1.Short titleThis Act may be cited as the Protecting Domestic Violence and Stalking Victims Act of 2019.  2.Addition of dating partners and individuals subject to restraining orders (a)DefinitionSection 921(a) of title 18, United States Code, is amended— 
(1)by striking paragraph (32) and inserting the following:  (32)The term intimate partner— 
(A)means with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and  (B)includes— 
(i)a dating partner (as defined in section 2266); and  (ii)any other person similarly situated to a spouse.; 
(2)in paragraph (33)(A)— (A)in the matter preceding clause (i), by striking Except as provided in subparagraph (C), the term and inserting The term; 
(B)in clause (i), by inserting municipal, after State,; and  (C)in clause (ii)— 
(i)by inserting dating partner (as defined in section 2266), after former spouse,; and  (ii)by inserting dating partner (as defined in section 2266), after a spouse, each place it appears; 
(3)by redesignating paragraphs (34) and (35) as paragraphs (35) and (36), respectively; and  (4)by inserting after paragraph (33) the following: 
 
(34)
(A)The term misdemeanor crime of stalking means an offense that is a stalking misdemeanor under Federal, State, municipal, or Tribal law.  (B) (i)A person shall not be considered to have been convicted of such an offense for purposes of this chapter, unless— 
(I)the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and  (II)in the case of a prosecution for an offense described in this paragraph for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either— 
(aa)the case was tried by a jury, or  (bb)the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise. 
(ii)A person shall not be considered to have been convicted of such an offense for purposes of this chapter if the conviction has been expunged or set aside, or is an offense for which the person has been pardoned or has had civil rights restored (if the law of the applicable jurisdiction provides for the loss of civil rights under such an offense) unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms..  (b)Addition of stalkingSection 922 of title 18, United States Code, is amended— 
(1)in subsection (d)— (A)in paragraph (8)(ii), by striking or at the end; 
(B)in paragraph (9), by striking the period at the end and inserting ; or; and  (C)by inserting after paragraph (9) the following: 
 
(10)has been convicted in any court of a misdemeanor crime of stalking. ; and  (2)in subsection (g)— 
(A)in paragraph (8)(C)(ii), by striking or at the end;  (B)in paragraph (9), by striking the comma at the end and inserting ; or; and 
(C)by inserting after paragraph (9) the following:  (10)has been convicted in any court of a misdemeanor crime of stalking, . 

